Case 2:19-cv-16495-SRC-CLW Document 11 Filed 12/06/19 Page 1 of 2 PageID: 1149



 Charles M. Lizza
 William C. Baton
 SAUL EWING ARNSTEIN & LEHR LLP
 One Riverfront Plaza, Suite 1520
 Newark, NJ 07102-5426
 (973) 286-6700
 clizza@saul.com

 Attorneys for Plaintiff
 Abraxis BioScience, LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 ABRAXIS BIOSCIENCE, LLC,                            Civil Action No. 19-16495 (SRC)(CLW)

                      Plaintiff,                     NOTICE OF VOLUNTARY
                                                     DISMISSAL
        v.
                                                     (Filed Electronically)
 SUN PHARMA ADVANCED RESEARCH
 COMPANY, LTD., SUN
 PHARMACEUTICAL INDUSTRIES, INC.,
 and SUN PHARMACEUTICAL
 INDUSTRIES LIMITED,

                      Defendants.


        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff

 Abraxis BioScience, LLC, by and through its undersigned attorneys, hereby dismisses the above-

 captioned matter without prejudice and without costs. No answer or motion for summary

 judgment has been filed.
Case 2:19-cv-16495-SRC-CLW Document 11 Filed 12/06/19 Page 2 of 2 PageID: 1150



 Dated: December 6, 2019                      By: s/ Charles M. Lizza
                                                  Charles M. Lizza
                                                  William C. Baton
                                                  SAUL EWING ARNSTEIN & LEHR LLP
                                                  One Riverfront Plaza, Suite 1520
 Of Counsel:                                      Newark, New Jersey 07102-5426
                                                  (973) 286-6700
 F. Dominic Cerrito                               clizza@saul.com
 Eric C. Stops
 Andrew S. Chalson                               Attorneys for Plaintiff
 Daniel Wiesner                                  Abraxis BioScience, LLC
 Catherine T. Mattes
 QUINN EMANUEL URQUHART & SULLIVAN, LLP
 51 Madison Avenue, 22nd Floor
 New York, New York 10010
 (212) 849-7000

 Anthony M. Insogna
 Steven J. Corr
 Christopher J. Harnett
 Cary Miller, Ph.D.
 JONES DAY
 4655 Executive Drive
 San Diego, CA 92121
 (858) 314-1200




                                          2
